Curia.

Giuhike, J.
Since the establishment of Circuit, or District Courts, and especially since the act of 1789, which established our present court system, all the several District Courts are to be regarded as distinct independent tribunals, subject only to the control of this Court of Appeals. The records of these courts may, without inconvenience, be produced in evidence in the several courts where they are respectively deposited ; but it would not only be inconvenient, but evidently detrimental, to the public justice of the country, to allow them to be removed from place to place, to answer the private purposes of every individual who might claim the benefit of offering them in evidence. From necessity, there, fore, and for the public good, copies of them must be admitted in evidence ; which copies, properly and truly authenticated, may be legally considered as the records themselves, of which they are the faithful demonstrations. Although the courts of the districts in this State are independent judicatories, yet the judges who preside therein, are associate magistrates, who ride the circuits in rotation, and by turns hold the courts; and, at the conclusion of every circuit, meet together to hear and adjudge the questions submitted to them collectively, by way of appeal from the determination of the District Courts. In this view of our judicial system, there seems to be no necessity, or propriety, in requiring a formal, or ceremonious, mode of transmitting the copies of records from one court to another. There is no necessity, and no use, for a writ of certiorari or mittimus, to authorize, or compel, the production of authenticated copies, of the judicial proceedings required in evidence.
Motion overruled.